Title: To George Washington from Jonathan Trumbull, Sr., 26 February 1781
From: Trumbull, Jonathan, Sr.
To: Washington, George


                        
                            My Dear Sir
                            Hartford 26th Febry 1781
                        
                        I am hon’d with your Excellencys Favr of 21st instant—The Recruits from this State will be forwarded as fast
                            as Circumstances will permitt—Cloathng is difficult to obtain—I hope however—they will come on in such Manner as to be
                            able to perform their Duty—The Imposition you mention in sendg on Recruits, who are insufficient for the Duties of a
                            Soldier, is too shamefull not to be attended to—I shall lay your Letter before the Legislature, who will, I hope, take
                            Measures to prevent the like in future.
                        The inclosed to Congress is on the Subject of Invalids—will be much obliged to your Excellency for its
                            Conveyance. With great Sincerity of Respect & Regard I am Dear Sir Your most Obedient humle Servt
                        
                            Jonth; Trumbull
                        
                    